Fourth Court of Appeals
                                San Antonio, Texas
                                      April 17, 2013

                                   No. 04-12-00621-CR

                                   The STATE of Texas,
                                        Appellant

                                             v.

                                   Matthew SAWYER,
                                        Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 12-0069-CR
                        Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on April 17, 2013.

                                                  _____________________________
                                                  Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2013.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk